Case 0:21-cr-60067-AHS Document 31 Entered on FLSD Docket 05/27/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 0:21-cr-60067-AHS

  UNITED STATES OF AMERICA
                  Plaintiff,
  v.
  PAUL NICHOLAS MILLER,
                  Defendant.
  _________________________________/

                UNOPPOSED MOTION FOR PRE-PLEA PRE-SENTENCE REPORT

          Undersigned counsel on behalf of his client Paul Miller hereby moves for the preparation
  of a pre plea pre-sentence report.


          As grounds therefore undersigned counsel would state as follows:


          1. Undersigned counsel has been negotiating a possible resolution of this case with the
  Government.


          2. In reviewing a proposed plea agreement it has come to counsel's attention that there is
  a possibility that the defendant may qualify for career criminal treatment although after analysis
  of the sentencing guidelines both government counsel and undersigned counsel are unsure of this
  eventuality.


          3. In view of the foregoing and because this possibility could affect the defendant’s plea
  undersigned counsel requests that this court order the preparation of a pre plea PSR to resolve
  this issue.


          4. Undersigned counsel has spoken to Assistant United States Attorney Kiran Bhatt who
  has not objection to this Motion.




                                                   1
Case 0:21-cr-60067-AHS Document 31 Entered on FLSD Docket 05/27/2021 Page 2 of 2




        WHEREFORE, undersigned counsel respectfully requests that this instant motion be
  GRANTED.
  Dated: May 27, 2021.

                                                 Respectfully submitted,

                                                 s/ Michael B. Cohen
                                                 ___________________
                                                 MICHAEL B. COHEN, ESQ.
                                                 Florida Bar No: 210196
                                                 6400 North Andrews Ave., Ste 505
                                                 Fort Lauderdale, Florida 33309
                                                 Ph (954) 928-0059
                                                 Fax (954) 928-0829
                                                 michael@mcohenlaw.com
                                                 eservice@mcohenlaw.com




                                             2
